MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be
                                                                    Feb 16 2017, 6:48 am
regarded as precedent or cited before any
court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joel M. Schumm                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

J.R.,                                                    February 16, 2017
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         49A05-1608-JV-1858
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Scott B. Stowers,
Appellee-Petitioner                                      Magistrate
                                                         Trial Court Cause No.
                                                         49D09-1601-JD-101




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1608-JV-1858 | February 16, 2017    Page 1 of 6
                                            Case Summary
[1]   Thirteen-year-old J.R. challenges the sufficiency of the evidence to support his

      true finding for conduct that would constitute class A misdemeanor resisting

      law enforcement if committed by an adult. We affirm.


                              Facts and Procedural History
[2]   The facts most favorable to the delinquency adjudication are as follows. On

      January 7, 2016, Sergeant Thomas McClendon was on duty at a middle school

      as an Indianapolis Public School officer. Around lunchtime, the school’s

      custodian told the sergeant that he had heard banging and crashing in the boys’

      restroom. The Sergeant observed two boys running out of the restroom, and he

      stopped them and told them that they must accompany him to see the dean.

      One of the boys cooperated and followed. The other, J.R., “kept walking

      away,” “turning around,” “moving this way and that way,” and not following.

      Tr. at 10. The dean was in the crowded cafeteria at the time, and the sergeant

      delivered the cooperative boy to her, apprised her of the situation, and informed

      her that J.R. was involved in the incident but had not cooperated in following

      him into the cafeteria.


[3]   Meanwhile, J.R. had entered the cafeteria and hidden under a table full of

      students. The students began pointing underneath the table to signal the dean

      and sergeant as to J.R.’s whereabouts. When the dean asked for help, Sergeant

      McClendon approached the table, cleared the students seated there, told J.R.

      that he was not under arrest, and instructed him to come out from under the

      Court of Appeals of Indiana | Memorandum Decision 49A05-1608-JV-1858 | February 16, 2017   Page 2 of 6
      table. J.R. refused and “cussed [him] out.” Id. at 12. When the sergeant

      attempted to grip J.R.’s arm, J.R. snatched it away. The situation “escalated,”

      and Public School Officer Jack Mertes,1 who was on duty in the cafeteria,

      approached to provide assistance. Id. at 24. The two officers continued to try

      to get a grip on J.R.’s arms, and he continued to resist. A third officer, also on

      duty in the cafeteria, offered assistance. The three officers attempted to retrieve

      J.R. from under the table, and J.R.’s twists and turns of his arms became

      “quicker” and “violent,” “strong enough to yank [the officers] out of [their]

      stances.” Id. at 15. All three officers fell. Officer Mertes appeared to have

      injured his wrist and knee.


[4]   Sergeant McClendon arrested J.R. for resisting law enforcement and disorderly

      conduct. The State charged J.R. with conduct amounting to level 6 felony

      resisting law enforcement with bodily injury if committed by an adult. After a

      hearing, the trial court noted that Officer Mertes had not been present to testify

      concerning his alleged bodily injury and entered a true finding of conduct

      amounting to class A misdemeanor resisting law enforcement if committed by

      an adult. The trial court placed J.R. on probation and remanded him to his

      mother’s custody.


[5]   J.R. now appeals. Additional facts will be provided as necessary.




      1
        The record contains several different spellings of Officer Mertes’s name. We have chosen the spelling as it
      appears in the probable cause affidavit and juvenile delinquency petition. Appellant’s App. at 15, 17.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1608-JV-1858 | February 16, 2017           Page 3 of 6
                                     Discussion and Decision
[6]   J.R. challenges the sufficiency of the evidence to support his delinquency

      adjudication. When reviewing a claim of insufficient evidence to support

      juvenile delinquency adjudications, we neither reweigh evidence nor reassess

      witness credibility. D.W. v. State, 903 N.E.2d 966, 968 (Ind. Ct. App. 2009),

      trans. denied. Rather, we look only to the probative evidence and reasonable

      inferences supporting the adjudication to determine whether a reasonable trier

      of fact could conclude that the juvenile was guilty beyond a reasonable doubt.

      Id. The uncorroborated testimony of one witness may be sufficient by itself to

      sustain an adjudication of delinquency. Id.


[7]   The trial court entered a true finding against J.R. for class A misdemeanor

      resisting law enforcement. “A person who knowingly or intentionally …

      forcibly resists, obstructs, or interferes with a law enforcement officer or a

      person assisting the officer while the officer is lawfully engaged in the execution

      of the officer’s duties … commits resisting law enforcement, a Class A

      misdemeanor.” Ind. Code § 35-44.1-3-1(a)(1).


[8]   J.R. maintains that the evidence was insufficient to establish criminal intent. 2

      “A person engages in conduct ‘intentionally’ if, when he engages in the



      2
        J.R. asserts that he suffers from mental illness and a learning disability and therefore was incapable of
      forming the requisite criminal intent. Contrary to J.R.’s suggestion that it is a claim of insufficient evidence,
      this is more accurately characterized as a claim of diminished mental capacity, which he did not raise before
      the trial court. As such, he has waived it for consideration on appeal. See B.R. v. State, 823 N.E.2d 301, 306
      (Ind. Ct. App. 2005) (issue that is raised for first time on appeal of juvenile delinquency adjudication is
      waived).

      Court of Appeals of Indiana | Memorandum Decision 49A05-1608-JV-1858 | February 16, 2017              Page 4 of 6
      conduct, it is his conscious objective to do so.” Ind. Code § 35-41-2-2(a). “A

      person engages in conduct ‘knowingly’ if, when he engages in the conduct, he is

      aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b).

      Intent may be proved by circumstantial evidence. E.H. v. State, 764 N.E.2d 681,

      683 (Ind. Ct. App. 2002). The factfinder may draw reasonable inferences

      concerning the juvenile’s intent based on the juvenile’s “conduct and the

      natural and usual sequence to which such conduct logically and reasonably

      points.” Id.


[9]   Here, the record shows that the three officers were lawfully engaged in the

      execution of their duties as Indianapolis Public School Officers at the time of

      the offense, and J.R. does not dispute this. Sergeant McClendon testified at

      length concerning J.R.’s uncooperative responses to his orders. For example,

      when the sergeant commanded him to accompany him to see the dean, J.R.

      “kept walking away,” “turning around,” “moving this way and that way,” and

      not following. Tr. at 10. By the time the sergeant and cooperative student

      reached the dean, who was in the cafeteria, J.R. had disappeared. J.R.’s

      conduct in hiding under a cafeteria table and not coming out from beneath it

      when first ordered to do so supports a reasonable inference of knowing

      disobedience of the sergeant’s orders. J.R. correctly observes that as of that

      time, he had been advised that the matter was disciplinary as opposed to

      criminal. However, Sergeant McClendon testified that when J.R. refused to

      come out from under the table, cussed him out, and yanked his arm away, the

      incident “escalated,” requiring assistance from two other officers on duty. Id. at


      Court of Appeals of Indiana | Memorandum Decision 49A05-1608-JV-1858 | February 16, 2017   Page 5 of 6
       24. Even the three officers could not easily subdue thirteen-year-old J.R.,

       whose movements had become “quicker” and “violent,” with J.R. eventually

       yanking all three officers off their feet. Id. at 15. Simply put, the incident

       escalated from a disciplinary matter to a criminal matter based on the escalation

       of J.R.’s own conduct. The evidence most favorable to the delinquency

       adjudication supports a reasonable inference that J.R. knowingly and forcibly

       resisted, obstructed, or interfered with the law enforcement officers in the lawful

       execution of their duties. Accordingly, we affirm.


[10]   Affirmed.


       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1608-JV-1858 | February 16, 2017   Page 6 of 6